Carriers. — Plaintiff seeks to recover freight transportation charges for services performed for defendant. Pursuant to a memorandum report of the commissioner stating that at a pretrial conference the parties, upon consideration of the matters set forth in plaintiff’s request for admission of facts, defendant’s response thereto, and an audit by the General Accounting Office, agreed that the net amount due plaintiff is $2,634.43. Plaintiff agreed to accept the sum in full settlement. On June 16, 1970, the court entered judgment for plaintiff for $2,634.43.